 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRadisson Muehlebach Hotel and Beulah A. Bass,Petitioner, and Hotel, Motel, Cafeteria, Restau-rant, Bartenders, and Miscellaneous EmployeesUnion Local 64, AFL-CIO. Case 17-RD-824December 6, 1982DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Direc-tor for Region 17 on August 10, 1981,1 an electionby secret ballot was conducted on September 11,under his direction and supervision among the em-ployees in the appropriate unit. At the conclusionof the election the parties were furnished with atally of ballots which showed that there were ap-proximately 244 eligible voters, and that 206 ballotswere cast, of which 104 were for the Union, 77were against, 2 were void, and 23 were challenged.The challenged ballots are not sufficient in numberto affect the results of the election. Thereafter, theEmployer timely filed objections to the election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Regional Director conducted an in-vestigation and, on October 13, 1981, issued anOrder Directing Hearing on Objections. A hearingwas held on October 20 and 21 and November 2 atwhich all parties were afforded opportunity to beheard, to call and examine witnesses, to cross-ex-amine witnesses, and to introduce other evidencerelevant to the issues. On November 17, the Hear-ing Officer issued and duly served on the partieshis Report on Objections, in which he recommend-ed that the Employer's Objections 1 through 16,18, and 20 through 22, and additional alleged ob-jectionable conduct be overruled, but found meritin Objections 17 and 19, which alleged that theUnion had made certain material misrepresentationsof fact which justified setting aside the election.Thereafter, the Union timely filed exceptions to theHearing Officer's report, and the Employer filed abrief in opposition thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.I All dates are in 1981 unless otherwise indicated.265 NLRB No. 912. The labor organization involved claims to rep-resent certain employees of the Employer.3. There is a question affecting commerce con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All employees employed by the Employer atits facility at 12th and Baltimore, Kansas City,Missouri, but excluding executives, superin-tendents, department heads having the authori-ty to hire and fire, supervisory employeeshaving the authority to hire and fire andhaving an executive status, supervisory em-ployees having an executive status with theright to effectively recommend hiring andfiring, accounting or control employees, time-keepers, security officers, office employees,sales personnel, desk and mail clerks, checkers,cashiers, typists, stenographers, secretaries, su-pervisory stewards, storeroom and wineroompersonnel, and all extra employees who havenot worked at least an average of two func-tions (six hours) per week for the period ofJanuary 1, 1981 to July 24, 1981.The Board has considered the entire record inthis proceeding, including the Employer's objec-tions, the Hearing Officer's report, the Union's ex-ceptions and brief, and the Employer's answeringbrief, and hereby adopts the Hearing Officer's find-ings, conclusions, and recommendations only to theextent consistent herewith.The Hearing Officer found that Objections 17and 19 alleged misrepresentations of loss of negoti-ated wage increases appearing in the Union's cam-paign distributions, and under the standard set forthin Hollywood Ceramics Company, Inc., 140 NLRB221 (1962), and General Knit of California, Inc., 239NLRB 619 (1978), recommended that Objections17 and 19 be sustained and a second election be di-rected. The Hearing Officer recommended that theremainder of Objections I through 22 and addition-al alleged objectionable conduct considered beoverruled.2Briefly, Objection 17 states that the Unionposted pro-Union and anti-Petitioner propagandathroughout the hotel on the day before the elec-t In the absence of exceptions thereto, we adopt pro forma the HearingOfficer's recommendations that the Employer Objections I through 16,18, and 20 through 22 be overruled and that additional alleged objection-able conduct be overruled.634 RADISSON MUEHLEBACH HOTELtion, containing information which was false andmisleading. Specifically, the posting stated that theUnion had negotiated a 30-cent-per-hour wage in-crease for nontipped employees but that the negoti-ations were abruptly halted when the Petitionerfiled her petition for decertification with the Board.The objection states that the Union had not negoti-ated such an increase and, furthermore, negotia-tions between the Union and the Employer contin-ued after the filing of the petition. The objectionalleges that such false and misleading statementswere knowingly made in order to intimidate andcoerce unit employees to vote for the Union, thusimpairing their right to a free and fair election.The Hearing Officer concluded that the misstate-ment on the handbill with respect to a specificwage increase which the Union had negotiatedamounted to a substantial and material misrepresen-tation of fact which had a significant impact on theelection. The Hearing Officer found no evidencethat the Union had in fact secured a 30-cent wageincrease for nontipped employees, yet the handbillsuggested that, but for the filing of the decertifica-tion petition, both tipped and nontipped employeeswould have received wage increases.s The HearingOfficer further found that, since the handbillswhich contained the misrepresented wage increasewere distributed on the day before the election, theEmployer did not have a sufficient opportunity torespond to the allegations therein and that the de-scription of the status of negotiations contained inthe handbill was within the exclusive knowledge ofthe Union. Because he found that the employeeswould be unable to readily discern the accuracy ofthe handbill, the Hearing Officer recommendedthat Objection 17 be sustained to the extent that italleged that the Union engaged in misrepresenta-tions of fact concerning wages which the Unionhad negotiated.Objection 19 alleges that when voting employeesentered the hotel on election day they werestopped by union agents and given preprinted cardswhich contained statements that were false andmisleading in that they misrepresented wages andbenefits.The Hearing Officer found that the cards' state-ment that employees could lose "negotiated wageincreases" by voting against the Union was on itsface accurate. However, he concluded that by dis-tributing the cards with the handbills discussed inObjection 17 the Union was clearly implying thatemployees could lose the 30-cent-per-hour wage in-crease for nontipped employees which the Union3 The Hearing Officer found that the handbill suggested that nontippedemployees would have received an additional S132 and tipped employeesan additional $1 10 had the decertification petition not been filed.had not obtained. The Hearing Officer recommend-ed that Objection 19 be sustained.The Hearing Officer found that the Union's con-duct was objectionable based on Hollywood Ceram-ics Company, Inc., 140 NLRB 221 (1962), and Gen-eral Knit of California, Inc., 239 NLRB 619 (1978),holding that elections may be set aside where amisrepresentation involves a substantial departurefrom the truth at a time which prevents the otherparty or parties from making an effective reply, sothat the misrepresentation may reasonably be ex-pected to have a significant impact on the election.Recently, in Midland National Life InsuranceCo., 263 NLRB 127 (1982), we announced that wewill no longer probe into the truth or falsity of theparties' campaign statements and that we will notset elections aside on the basis of misleading cam-paign statements which involve the use of neitherdocuments which render the voters unable to rec-ognize propaganda for what it is, nor an officialBoard document which has been altered in such away as to indicate an endorsement by the Board ofa party to an election. Therefore, as we found inMidland, inasmuch as the Employer's Objections17 and 19 allege nothing more than misrepresenta-tions of fact, they are hereby overruled.4Becausethe tally of ballots shows that the Union received amajority of the valid ballots cast, we shall certifythe Union as the representative of the employees inthe appropriate unit.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Hotel, Motel, Cafeteria,Restaurant, Bartenders, and Miscellaneous Employ-ees Union Local 64, AFL-CIO, and that, pursuantto Section 9(a) of the National Labor RelationsAct, as amended, the said labor organization is theexclusive representative of all the employees in thefollowing appropriate unit for the purposes of col-lective bargaining with respect to rates of pay,wages, hours of employment, or other conditionsof employment:All employees employed by the Employer atits facility at 12th and Baltimore, Kansas City,Missouri, but excluding executives, superin-tendents, department heads having the authori-ty to hire and fire, supervisory employeeshaving the authority to hire and fire andhaving an executive status, supervisory em-ployees having an executive status with the4 Member Jenkins adheres to the disaenting opinion in Midland Nation-a/l supra, but considers himself institutionally bound to apply the majoritystandard of that case until such time as it is reversed.635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to effectively recommend hiring andfiring, accounting or control employees, time-keepers, security officers, office employees,sales personnel, desk and mail clerks, checkers,cashiers, typists, stenographers, secretaries, su-pervisory stewards, storeroom and wineroompersonnel, and all extra employees who havenot worked at least an average of two func-tions (six hours) per week for the period ofJanuary 1, 1981 to July 24, 1981.636